Title: John Adams to Charles Adams, 19 February 1792
From: Adams, John
To: Adams, Charles


Dear Charles
Philadelphia Feb. 19. 1792
I wish you to take of Berry and Rogers as handsome a set of my Defence as you can find and packet them up handsomely and address them to The Reverend Joseph Priestley D. D. London, and send them by your Brother and Sister Smith. That Philosopher has made them so many Compliments in conversation as well as one in print; and as his sett was probably destroyed by the Rioters at Birmingham, I presume such a present will not be unacceptable to him.
By a Letter from John, I find that Ambition and Adventure, are as active at Boston as you represent them to be at New York. The Gales I hope will be gentle and only waft the Vessell forward on her Voyage. The Storms I hope I shall either not live to see, or be on shore under my own Peartree, when they come on to blow.
Your Sisters Voyage will oblige you to look out for Lodgings. Let Us know what are your Prospects.
I am my dear Charles your / affectionate
John Adams
